Citation Nr: 1534437	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-09 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher rating for muscle atrophy, demyelinating type, right shoulder, currently rated at 30 percent disabling.

2.  Entitlement to a higher rating for limitation of flexion of the forearm, currently rated at 20 percent disabling.

3.  Entitlement to a higher rating for limitation of motion of the right wrist, currently rated at 10 percent disabling.

4.  Entitlement to a higher rating for limitation of motion of the left thigh, currently rated at 10 percent disabling.

5.  Entitlement to a higher rating for limitation of extension of the left leg, currently rated at 10 percent disabling.

6.  Entitlement to a compensable rating for limitation of extension of the left thigh, currently rated at 10 percent disabling.

7.  Entitlement to a compensable rating for impairment of supination and/or pronation of the right forearm.

8.  Entitlement to a compensable rating for impairment of the left thigh.

9.  Entitlement to a compensable rating for limitation of motion of the left ankle.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and Appellant's Son


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1956 to April 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2015, the Veteran and his son testified via video conference at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

As to the issues of increased ratings for limitation of extension of the left thigh and muscle atrophy of the right shoulder, the Veteran was granted service connection for those issues in the September 2012 rating decision, and was assigned a noncompensable rating and a 20 percent rating , respectively.  The Veteran filed a timely notice of disagreement.  In a May 2013 rating decision, the RO granted an increase to 10 percent for the left thigh condition, and 30 percent for the right shoulder condition.  Since those increases do not constitute a full grant of the benefit sought, the initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board also notes that the RO issued a rating decision in March 2015 denying entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU), and denying increased ratings for bilateral hearing loss, tinnitus, and depression.  The Veteran filed a timely notice of disagreement with both issues in May 2015, and the RO has not yet issued a statement of the case regarding those claims.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized, and remand is not necessary at this time.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for multiple sclerosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran is currently service connected for muscle atrophy, demyelinating type.  Following a VA contract examination to determine the severity of the Veteran's condition, in August 2012, the examiner opined that he could not determine whether the Veteran's symptoms were due to multiple sclerosis, as the symptoms overlap with the currently diagnosed muscle atrophy condition.  However, the examiner also noted that it was unclear if the Veteran had a diagnosis of multiple sclerosis, and it would be best to confirm a diagnosis from a neurologist.  The Veteran then raised the issue in his June 2015 Board hearing, and indicated that his current disorder may be multiple sclerosis.  As the Board does not have jurisdiction over the issue of service connection for multiple sclerosis, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed in his June 2015 Board hearing that his disabilities have worsened since his last VA examination, which was in October 2013.  Specifically, he indicated that he could not lift his right arm or his left leg.  Since the October 2013 VA examination shows that the Veteran had some range of motion in both those extremities, a new examination should be provided to determine the severity of the Veteran's muscle atrophy condition.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the level of severity of his service-connected conditions related to his muscle atrophy, demyelinating type.  The examiner should also address the effect that the Veteran's conditions have on his ability to obtain or maintain employment.

2.  Then readjudicate the claims on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




